       Case 2:19-cv-01024-KJM-CKD Document 30 Filed 07/31/20 Page 1 of 5

 1   Amy B. Alderfer (SBN 205482)
     COZEN O’CONNOR
 2   1299 Ocean Avenue, Suite 900
     Santa Monica, CA 90401
 3   Telephone: 310.393.4000
     Facsimile: 310.394.4700
 4   aalderfer@cozen.com
 5   Andrew M. Hutchison (SBN 289315)
     COZEN O’CONNOR
 6   101 Montgomery Street, Suite 1400
     San Francisco, California 94104
 7   Telephone: 415.644.0914
     Facsimile: 415.644.0978
 8   ahutchison@cozen.com
 9   Attorneys for Defendant
     Globus Medical, Inc.
10

11

12

13                                  UNITED STATES DISTRICT COURT
14                                EASTERN DISTRICT OF CALIFORNIA
15
     CHRISTINA BIRD; and CLARENCE BIRD,                     Case No.: 2:19-cv-01024-KJM-CKD
16
                    Plaintiffs,                             JOINT STIPULATION AND
17                                                          [PROPOSED] ORDER TO AMEND THE
            vs.                                             STATUS (PRETRIAL SCHEDULING)
18                                                          ORDER
     GLOBUS MEDICAL, INC. and DOES 1-100,
19
                    Defendants.
20

21          Plaintiffs Christina Bird and Clarence Bird (collectively “Plaintiffs”), and Defendant Globus
22   Medical, Inc. (“Defendant”) (collectively, the “Parties”), have met and conferred and hereby submit
23   the following Stipulation and Proposed Order to Amend the Status (Pretrial Scheduling) Order. The
24   Parties recognize the mandate of Rule 16(b) of the Federal Rules of Civil Procedure that the Status
25   (Pretrial Scheduling) Order shall not be modified except by leave of court upon a showing of good
26   cause. The Parties respectfully submit that good cause exists as set forth herein.
27

28
                                         1
       JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND THE STATUS (PRETRIAL
                  SCHEDULING) ORDER / CASE NO. 2:19-cv-01024-KJM-CKD
                                                    47387330\1
        Case 2:19-cv-01024-KJM-CKD Document 30 Filed 07/31/20 Page 2 of 5

 1                                                RECITALS
 2          WHEREAS, on March 22, 2019, Plaintiffs filed a Complaint in the Superior Court of the State
 3   of California for the County of San Joaquin, Case No. STK-CV-UPL-2019-3785;
 4          WHEREAS, on June 5, 2019, Defendant filed a Notice of Removal of Plaintiffs’ lawsuit
 5   pursuant to 28 U.S.C. §§1332, 1441, and 1446 [ECF No. 1];
 6          WHEREAS, on July 10, 2019, Defendant filed a Motion to Dismiss pursuant to Rule 12(b)(6)
 7   of the Federal Rules of Civil Procedure and noticed it for hearing on August 9, 2019 [ECF Nos. 8, 9];
 8          WHEREAS, on July 11, 2019, the Court entered an order vacating the Status (Pretrial
 9   Scheduling) Conference set for October 10, 2019, advancing it to August 9, 2019, and directing the
10   parties to file a joint status report seven (7) days prior to the Status (Pretrial Scheduling) Conference
11   [ECF No. 10];
12          WHEREAS, on July 25, 2019, the Parties submitted a Joint Stipulation and [Proposed] Order
13   to continue the Status (Pretrial Scheduling) Conference and set a new briefing schedule and hearing
14   date for Defendant’s Motion to Dismiss due to conflicts in Plaintiffs’ counsel’s schedule for a trial in
15   another lawsuit [ECF No. 11];
16          WHEREAS, on July 26, 2019, the Court granted the Parties’ Stipulation and continued the
17   Status (Pretrial Scheduling) Conference and hearing date for Defendant’s Motion to Dismiss to
18   September 6, 2019 [ECF No. 12];
19          WHEREAS, on August 30, 2019, the Parties submitted their Joint Status Report in advance of
20   the Status (Pretrial Scheduling) Conference [ECF No. 13];
21          WHEREAS, on August 30, 2019, the Parties completed their briefing on Defendant’s Motion
22   to Dismiss [ECF No. 15];
23          WHEREAS, on September 20, 2019 a hearing was held on Defendant’s Motion to Dismiss
24   and it was taken under submission [ECF No. 18];
25          WHEREAS, Defendant’s Motion to Dismiss remains under submission;
26          WHEREAS, on September 23, 2019, the Court issued a Scheduling Order [ECF No. 19] to
27   which Defendant objected [ECF No. 20];
28
                                         2
       JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND THE STATUS (PRETRIAL
                  SCHEDULING) ORDER / CASE NO. 2:19-cv-01024-KJM-CKD
                                                     47387330\1
        Case 2:19-cv-01024-KJM-CKD Document 30 Filed 07/31/20 Page 3 of 5

 1          WHEREAS, on October 31, 2019, the Court issued an Amended Pretrial Scheduling Order
 2   [ECF No. 23];
 3          WHEREAS, to date, Defendant served written discovery on Plaintiffs and has served over
 4   approximately forty (40) subpoenas on Plaintiff Christine Bird’s heath care providers who provided
 5   care and treatment before and since her 2010 surgery;
 6          WHEREAS, Plaintiffs requested, and Defendant granted, extensions of time for Plaintiffs to
 7   respond to written discovery; Plaintiffs’ counsel represented that additional time was needed due to
 8   the COVID-19 global pandemic which had caused Plaintiffs to be in an unstable living situation and
 9   between homes;
10          WHEREAS, Defendant determined the unverified discovery responses that were received to
11   be deficient and sent a detailed meet and confer letter to Plaintiffs’ counsel;
12          WHEREAS, Plaintiff Christina Bird has not provided supplemental discovery responses, has
13   failed to execute authorizations so that Defendant may obtain, inter alia, medical, Medicare, social
14   security and tax records, and Plaintiffs have failed to produce promised documents;
15          WHEREAS, Plaintiffs have repeatedly taken the position that they need more time because of
16   the pandemic and the impact it has had on Plaintiffs’ lives;
17          WHEREAS, Defendant filed a Motion to Compel Further Discovery [ECF No. 24] which is
18   set for hearing on July 29, 2020;
19          WHEREAS, it is Defendant’s position that it cannot take the depositions of the Plaintiffs or
20   Ms. Bird’s health care providers without complete medical records and complete discovery responses
21   both of which it has been unable to obtain through no fault of its own;
22          WHEREAS, it also is Defendant’s position that it requires a decision on the Motion to Dismiss
23   so that it knows what claims are viable prior to depositions; and
24          WHEREAS, the Parties cannot complete discovery in time to meet the deadlines set forth in
25   the Amended Pretrial Scheduling Order [ECF No. 23].
26
27

28
                                         3
       JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND THE STATUS (PRETRIAL
                  SCHEDULING) ORDER / CASE NO. 2:19-cv-01024-KJM-CKD
                                                     47387330\1
        Case 2:19-cv-01024-KJM-CKD Document 30 Filed 07/31/20 Page 4 of 5

 1                                               STIPULATION
 2          Based upon the above recitals, the Parties, through their undersigned counsel, hereby stipulate
 3   that the Amended Pretrial Scheduling Order [ECF No. 23] be amended as follows:
 4          1.      All discovery shall be completed by February 3, 2021;
 5          2.      Plaintiffs shall designate in writing and serve upon Defendant the name, address, and
 6   area of expertise of each expert that they propose to tender at trial not later than February 12, 2021;
 7   by March 4, 2021, defendant shall designate in writing and serve upon Plaintiffs the name, address,
 8   and area of expertise of each expert. The designation shall be accompanied by a written report
 9   prepared and signed by the witness. The report shall comply with Fed. R. Civ. P. 26(a)(2)(B). By
10   March 18, 2021, Plaintiffs may submit a rebuttal list of expert witnesses who will express an opinion
11   on a subject covered by an expert designated by defendant, if plaintiffs have not previously retained
12   an expert to testify on that subject. The rebuttal designation shall be accompanied by a written report,
13   which shall also comply with the conditions states above;
14          3.      All expert discovery shall be completed by April 22, 2021;
15          4.      The filing of any Daubert and dispositive motions shall be filed by June 1, 2021; and
16          5.      All dispositive motions shall be heard no later than June 30, 2021.
17
     Dated: July 10, 2020                  LAW OFFICES OF JOSEPH W. CARCIONE, JR., APC
18
                                           By:     /s/ Joshua S. Markowitz
19                                                 Joseph W. Carcione, Jr.
                                                   Joshua S. Markowitz
20                                                 Attorneys for Plaintiffs
                                                   Christina Bird and Clarence Bird
21

22   Dated: July 10, 2020                  COZEN O’CONNOR

23                                         By:     /s/ Amy Alderfer
                                                   Amy B. Alderfer
24                                                 Andrew M. Hutchison
                                                   Attorneys for Defendant
25
                                                   Globus Medical, Inc.
26
27

28
                                         4
       JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND THE STATUS (PRETRIAL
                  SCHEDULING) ORDER / CASE NO. 2:19-cv-01024-KJM-CKD
                                                    47387330\1
        Case 2:19-cv-01024-KJM-CKD Document 30 Filed 07/31/20 Page 5 of 5

 1                                                  ORDER
 2          For good cause shown, it is hereby Ordered that the Status (Pretrial Scheduling) Order shall

 3   be further amended as follows:

 4          1. All discovery shall be completed by February 3, 2021;

 5          2.      Plaintiffs shall designate in writing and serve upon Defendant the name, address, and

 6   area of expertise of each expert that they propose to tender at trial not later than February 12, 2021;

 7   by March 4, 2021, defendant shall designate in writing and serve upon Plaintiffs the name, address,

 8   and area of expertise of each expert. The designation shall be accompanied by a written report

 9   prepared and signed by the witness. The report shall comply with Fed. R. Civ. P. 26(a)(2)(B). By

10   March 18, 2021, Plaintiffs may submit a rebuttal list of expert witnesses who will express an opinion

11   on a subject covered by an expert designated by defendant, if plaintiffs have not previously retained

12   an expert to testify on that subject. The rebuttal designation shall be accompanied by a written report,

13   which shall also comply with the conditions states above;

14          3.      All expert discovery shall be completed by April 22, 2021;

15          4.      The filing of any Daubert and dispositive motions shall be filed by June 1, 2021; and

16          5.      All dispositive motions shall be heard no later than June 30, 2021.

17

18          IT IS SO ORDERED.

19   Dated: July 30, 2020
                                                      _____________________________________
20                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                         5
       JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND THE STATUS (PRETRIAL
                  SCHEDULING) ORDER / CASE NO. 2:19-cv-01024-KJM-CKD
                                                    47387330\1
